Title: To John Adams from Tench Coxe, 15 June 1791
From: Coxe, Tench
To: Adams, John



Sir
Philadelphia June 15th. 1791.

I have had the honor to inform you of the payment of several sums of money to your Steward.  You will find enclosed an acknowledgment from him, that he has received from me the whole five hundred dollars, which you were pleased to leave in my hands.  I shall be much obliged, Sir, by your covering to me the receipt I gave you for this money.
I had great pleasure in meeting my friend Colonel Smith on the 12th. instant immediately on his getting out of his carriage from New York.  He spent the day with a few friends who were collecting at the moment to dine at my house.  I am very happy to find from him that the British public speak a language different from what they did when you were at their court.  The Government appears however to act in a manner not at all variant from their former mode of proceeding, as to their commercial regulations.  The late total prohibition of our piscatory articles, the advance of the importing prices of grain, and the prevention of the discharge of vessels, which arrive when their ports are not open for that article, are as perfectly in the spirit of commercial monopoly, as their antecedent regulations.
It is much to be desired, that some very capable person in Massachusetts, who is well acquainted with the details of the exportation, sales and consumption of the various piscatory articles would make out the best possible statement of the manner in which the whole quantity of each of the articles is usually disposed of.  I have ventured on the liberty, Sir, of delineating a plan of the statement contemplated on a separate paper that you may, if perfectly convenient, put it into the hands of some suitable person for the purpose of procuring the answers.
I have the honor to be, / with the highest respect, Sir, / Your most obedient, / and most humble servant

Tench Coxe Enclosure
                                                1st. An account of the whole quantity of each article drawn from the fisheries of the United States, which is brought into our markets; (this may be obtained from the Treasury records) and of that which is carried directly from the scenes of the fisheries to foreign markets.
2d. An account of the whole quantity of each article drawn from foreign fisheries, which is brought into the United States—to be added to the foregoing.
(This may be obtained from the Treasury records.)
3d.  An account or estimate of the portions of each article consumed in the United States—with the manner in which it is consumed (that is whether as aliment, in manufactures &c.) and the places in the United States in which it is consumed, expended, or sold.
4th. The quantity of each article, whether native or foreign, exported to foreign countries, the place to which exported, (The Treasury records will furnish that.) The manner in which the several kinds are supposed to be consumed, or expended.
The object of this statement is to shew the manner in which our piscatory articles are applied, for the purpose of enabling us to judge, which of them may be extended, and the manner in which it may be most easily or advantageously effected.  The consumption of oil in lieu of tallow candles, the application of it in the leather branch, the consumption of whale fins in whips, stays, umbrellas &c. and other facts of that nature would be brought to view in a way, that would be instructive.

                            
                        
                    